INTER-AMERICAN DEVELOPMENT BANK

URUGUAY

CASA BLANCA and GIACOTE SOLAR PHOTOVOLTAIC POWER PROJECT
(UR-L1100)

Category B Project

Environmental and Social Management Report
(ESMR)

JANUARY 2015
TABLE OF CONTENTS

I. INTRODUCTION

II. PROJECT DESCRIPTION

III. COMPLIANCE STATUS AND PROJECT STANDARDS

IV. KEY ENVIRONMENTAL AND SOCIAL IMPACTS AND RISKS

V. MANAGEMENT AND MONITORING OF ENVIRONMENTAL, SOCIAL, HEALTH
AND SAFETY AND LABOR IMPACTS AND RISKS

VI. REQUIREMENTS TO BE INCLUDED IN THE LEGAL AGREEMENTS

APPENDIX

Photos
B.

1.2

tension above ground evacuation lines and substations.

I. INTRODUCTION

Summary Table

Country

Regional / Uruguay

Sector

Renewable Energy

Project Name

Casa Blanca and Giacote Photovoltaic
Power Project

Borrower

Three Uruguayan Special Purpose
Companies

Sponsor

Sky Solar Holdings, Ltd.

Transaction Type

Project Finance

Total Project Cost (in US Dollars)

Approximately US$129.2 million

IDB A-Loan (if applicable)

Up to US$51 million

Co-lenders

Commercial Bank (US$25.5 million)

Canadian Climate Fund (US$10 million)

Environmental Category

B

Project Team

Ana Maria Vidaurre, Project Team Leader
(SCF/INF), Ivan Nunez (SCF/INF), Juan
Paredes (INE/ENE), Jan Weiss
(SCF/SYN), Steven Collins (VPS/ESG)
and Andre Averbug, (SCF/PMU); Jean-
Marc Aboussouan (Chief, SCF/INF)

Background

The project consists of the construction, operation and maintenance of six solar
photovoltaic (PV) power project totaling 69.4 megawatts (MW), as well as its associated
facilities, including internal, underground medium-tension collection lines, short, medium-

The Project is divided into two

subprojects, the Giacote Project and the Casa Blanca Project. The 30.6 MW Giacote project will
consist of the 20.4 MW Young facility and the 10.2 MW Arapey facility; the 38.7 MW Casa
Blanca project will consist of four facilities including: Dicano (11.5 MW); Fenima (9.5 MW);

3

Petilcoran (9.5 MW) and; Raditon (8.2 MW). Dicano, Fenima and Petilcoran are located on the
same plot of land with five other small solar facilities, not included in the financing. This group
of eight projects is referred to a Bola de Oro.

1.3. The Young project will be located in the north-central portion of Uruguay in the
Department of Rio Negro, approximately 20 km northeast of the City of Young (See Figure 1).
The facility will be constructed on a single parcel owned by a single individual. The parcel is
approximately 142 hectares, of which, the project will occupy a total area of approximately 81
hectares of cattle grazing land (see Figure 2).

1.4 — The Arapey project will be located in northern Uruguay in the Department of Salto
approximately 15 kilometers from the City of Termas de Arapey and 28 km from the actual hot
springs Termas de Arapey (see Figure 3).

15 The Casa Blanca Project will be located in Paysandi department, Western Uruguay.
Specifically, Raditon will be constructed 10 km to the south of the city of Paysandt, and Dicano,
Fenima and Petilcoran (these three Plants share the same plot) will be constructed approximately
5.5 km to the northwest of the city of Paysandt. The project sites were previously used for the
cultivation of soy; surrounding properties are also dedicated to agricultural production with soy
ing the primary crop.

1.6 The Government of Uruguay (“GoU”) issued Decree 133/013 in May 2013, seeking to
romote solar power generation. The Decree facilitated the signing of purchase agreements
(“PPAs”) between the Administracién Nacional de Usinas y Transmisiones Eléctricas (“UTE” or
the “Offtaker’”), and private solar generators.

17 Following a competitive bidding process, Sky Solar Holding Co. (the “Sponsor”) and
Lafemir S.A (together, the “Shareholders”) were awarded in August 2012 and August 2013 a set
of 32 year PPAs for the development of four projects, all under 12MW (the “Casablanca
Projects”), and two 30 year PPAs for the development of two additional projects of 24.0MW and
12.0MW respectively (the “Giacote Projects”). The Project was originally designed with a total
generation capacity of 74.2MW, but has since been reduced to 69.4 MW. Additionally, the Bank
seeks to support the group of projects under two separate loan agreements; the Giacote Project
and the Casa Blanca Project. Both projects will sell all the energy generated to UTE.

1.7. The estimated total cost of the Projects (Giacote and Casa Blanca) is approximately
US$129.2 million, which will be funded through a combination of equity and debt, along with
loans from IDB and the Co-Lenders. The Project is seeking financing of up to US$51 million
from the IDB and approximately US$10 million from the Canadian Climate Fund for the Private
Sector in the Americas (C2F), a fund established by the Government of Canada and managed by
IDB to catalyze increased private sector investment in climate change mitigation and adaptation
and US$25.5 million from a commercial bank.
1.8 A due diligence mission was conducted by an ESG representative, Steven Collins, from
September 15-17, 2014. Findings and observations gained during the mission along with
information provided in the project’s environmental documentation are detailed within this
report.

Figure 1. General Project Location - Young
Figure 2. Project Area Map — Young

Figure 3. General Project Location - Arapey

Figure 4. General Project Location — Dicano, Fenima, and Petilcoran

Figure 4. General Project Location — Raditon

Il. PROJECT DESCRIPTION
A. Project Components

2.1 The “Project” consists of the construction, operation and maintenance of six solar
photovoltaic (PV) power projects, totaling 69.4 megawatts (MW), as well as their associated
facilities, including transmission lines, substations, and road construction and improvement (the
“Project”) in northern Uruguay (see Figure 1). The projects include: Dicano (11.5 MW); Fenima
(9.5 MW); Raditon (8.2 MW) and; Petilcoran (9.5 MW) (known as the “Casa Blanca Projects”)
as well as Young (20.4 MW) and Arapey (10.2 MW) (known as the “Giacote Projects”). The
plants will be located in the surroundings of the Paysandi, Young and Salto municipalities, in
the Paysandt, Rio Negro and Salto departments, respectively.

2.2 The Young project is located in the Department of Rio Negro, approximately 20 km
northeast of the City of Young. The parcel is approximately 142 hectares of cattle grazing land,
of which, the project will occupy approximately 81 hectares. The remaining 61 hectares are
comprised of drainages and a low-lying area susceptible to inundation, containing a small lake
throughout most of the year. The Project will be connected to the national grid via an
approximately 16 km, 31.5 kV medium tension above-ground transmission line to an existing
substation. The transmission line will parallel an existing road and will not require any land

appropriation.

2.3. The Arapey project is located in the Department of Salto approximately 15 kilometers
from the City of Termas de Arapey and 28 km from the actual hot springs Termas de Arapey.
The project will occupy approximately 30 hectares, a small portion of the total 200 ha parcel
currently used for sheep grazing. A new substation will be constructed on the project site in order
to connect the project to the national grid at an existing substation 5 km away through an existing
31.5 kV line.

24 The four Casa Blanca sites are located in Department of Paysandu. Raditon will be
constructed 3.6 km to the northeast of the city of Casa Blanca in an existing industrial site, and
Dicano, Fenima and Petilcoran, which share the same plot, will be constructed approximately 5.5
km to the northwest of the city of Paysandt. The project sites were previously used for brick
production in the case of Raditon (the brick production continues on a neighboring property not
purchased by the Project) and for the cultivation of soy in the other three properties; surrounding
properties are also dedicated to agricultural production with soy being the primary crop.

2.5 The Projects have a minimum anticipated life span of 30 years and have already

signed multiple PPAs with the Administracién Nacional de Usinas y Transmisiones Eléctricas
(“UTE” or the “Offtaker”), the state-owned public utility of Uruguay. A set of 32-year PPAs
were signed in August 2012 for the development of the four Casa Blanca Projects. In August
2013, two 30-year PPAs were signed for the two Giacote projects.
2.6 Both the Young and Arapey projects will be constructed on single parcels with one owner
each and will lease a portion of the land required to construct the facility. The Young facility
will utilize 81 hectares of an approximately 142 hectares parcel to mount approximately 79,200
solar panels. The remaining area consists of low lying ground susceptible to flooding containing
natural drainages and a small lake typically used as water supply for cattle. The Arapey project
will utilize 30 hectares of an approximately 200 hectare parcel to mount approximately 40,000
solar panels. The other 170 hectares will remain native grassland and will continue to be used as
sheep grazing land. Both solar arrays will consist of fixed panel systems with the panels
installed at a 20 degree inclination towards the north to gather optimal sunlight. Both facilities
will use polycrystalline photovoltaic panels. The Casa Blanca (Bola De Oro) site, previously
used for soy production, covers approximately 100 ha for the eight plants; the three plants
proposed for financing will occupy approximately 60 ha. The Raditon Industrial Park will
occupy approximately 50 ha, including 5 ha of green space. Only a portion of the 50 ha will be
used for the Raditon solar facility as the industrial site hope to attract other enterprises.

2.7 Both facilities will tie into the national grid and UTE will purchase 100% of the energy
generated. Young will tie into the national grid by making upgrades to an existing substation
and constructing a 16 km long, 31.5 kV medium-tension above ground evacuation line. Arapey
will construct a new substation on at the project site and tie into an existing 31.5 kV medium-
tension above ground evacuation line which connects to an existing substation approximately
five km away. An internal network of subterranean distribution cables to connect the solar
arrays to the inverter stations and on to the evacuation lines will also be constructed.
Underground electrical cables will be buried to a minimum depth of 0.5 m. The Casa Blanca
(Bola de Oro) will construct an underground 400 m long 30 kV to connect to the existing Casas
Blancas substation and a 8.5 km long 150 kV line to connect the substation to an existing
transmission line. Raditon will connect to an existing distribution line via the construction of a
300 m-long 30 kV line.

2.8 All of the project sites currently have vehicular access via existing roads. Young lies
directly on a secondary road which can be accessed from National Route 25. The Arapey site
lies along the access road to the hot springs Termas de Arapey, off National Route 3. The Bola
de Oro sites can be accessed from a secondary road which lies off of Ruta 3. The Raditon site
lies directly on Ruta 3 between Casablanca and Paysandu. No improvements will be required to
any of these existing roads. New internal roads will be required inside each facility in order to
maintain access to rows of solar panels for maintenance vehicles. Internal access roads will be 5
meters wide.

2.9 At each location, several small buildings and other infrastructure, such as offices, control
rooms and canteen, will also be constructed in order to support activities during the construction
process and throughout operations. These facilities include prefabricated or modular units to
house the invertors, showers and lockers for workers, a kitchen and dining area, on-site offices,
equipment storage area, waste storage area, and hazardous waste storage areas. A large area

9
will be dedicated to materials storage, such as solar panels, electrical cabling, and excavated
soils. A perimeter security fence will be constructed around the facility to increase security.
More precise information regarding various project components for the Project are detailed in

Tal

le 1 below, along with other project specific information.

Table 1: Project Component Information

Project Aspect

Capacity (Nominal)

20 MW Young (approx. 79,200 panels)

10 MW Arapey (approx. 40,000 panels)

30.5 MW Bola de Oro (approx. 130,000 panels)
8.2 MW Raditon (approx. 32,000 panels)

Invertors (DC to AC)

Young — 24 (1 MW capacity)
Arapey — 12 (1 MW capacity)
Bola de Oro — 30 (1 MW capacity)
Raditon — 8 (1 MW capacity)

Energy Generation

(annual)

Young — 37,466 MWh/yr
Arapey — 18,257 MWh/yr
Bola de Oro —55,910 MWh/yr
Raditon — 15,576 MWh/yr
Total — 125,372 MWh/yr

Total Area Disturbed

Young - 81 ha
Arapey — 20 ha

Bola de Oro — 100 ha
Raditon — 50 ha

Evacuation Lines

Young - 16 km-long, 31.5 kV

Arapey — N/A — substation constructed on site
Bola de Oro — 8.5 km-long, 150 kV

Raditon — 0.3 km-long, 30 kV

Access Road

Internal — 5 m wide access roads will be constructed within
each plant — all previously disturbed areas;

Access Road
Prefabricated units
(offices storage, canteen)

External — no external road construction or imnprovement
required at any facility

Will be installed at each site for offices and to house
invertors, transformers, etc

Number of Foundations /
Piles

Will depend on soil stability

Living quarters

None required, workers will commute from nearby towns

Hazardous waste storage

No storage of hazardous materials envisioned on project sites

Security fence

Minimum 2.2 m high around each facility

Water Consumption
(construction)

Young — 18,7501
Arapey — 9,375 1
Bola de Oro — 28,700 1
Raditon — 7,500 |

10
Project Aspect

Water Consumption | Young — 18,400 I/cleaning
(operations) Arapey — 9,200 I/cleaning
Bola de Oro — 28,400 I/cleaning
Raditon — 7,360 I/cleaning

Wastes (non-hazardous) | Young — 12.5 T

Construction Arapey — 6.2 T
Bola de Oro — 19 T
Raditon — 5 T

Wastes (non-hazardous) | Young — 0.006 T

Operations Arapey — 0.0032 T

Bola de Oro — 0.0096 T
Raditon — 0.002 T

Wastes (hazardous / | Young — 0.259 T
sanitary) - Construction | Arapey — 0.129 T
Bola de Oro — 0.394 T
Raditon — 0.11 T

Wastes (hazardous /| Young—N/A
sanitary) - Operations Arapey — N/A
Bola de Oro — N/A
Raditon — N/A

Air Emissions (CO | Approximately 73,900 ton CO2/year
reduction) — Estimated

Number of Workers Construction
Young — 20 - 30
Arapey — 10 - 30

Bola de Oro — 200 (for all eight sites)
Raditon — 10 - 30

Number of Workers Operations
Young — 2
Arapey — 2
Bola de Oro — 10 (for all eight sites)
Raditon - 2

Environmental and Social Setting

-10 The Giacote projects are both located in northeastern Uruguay. The Young site lies
approximately 20 km northeast of the City of Young in the Department of Rio Negro.
Much of the terrain surrounding the Project area has already been impacted by human
activities, particularly agriculture (soy cultivation and eucalyptus plantations) and cattle,
horse or sheep grazing. The solar facility will occupy an area of approximately 81 ha,
which will be permanently affected by the erection of the solar panels, transmission line,
offices, maintenance roads and other construction works. An additional 61 ha of the
parcel will remain in its current state in orer to preserve the site’s natural drainages and

11
2.11

2.12

2.13

water body. The Arapey project site is located in the Department of Salto approximately
15 kilometers from the City of Termas de Arapey. The site’s current land use is pasture
land for sheep grazing. The solar facility will occupy an area of approximately 30 ha,
which will be permanently affected by the erection of the solar panels, transmission line,
offices, maintenance roads and other construction works. An additional 170 ha of the
parcel will remain as pasture land.

The Casa Blanca projects are located in central eastern Uruguay, near the City of
Paysandu. The Bola De Oro site, previously used for soy production, covers
approximately 100 ha for the eight plants; the three plants proposed for financing will
occupy approximately 60 ha. The Raditon Industrial Park will occupy approximately 50
ha, including 5 ha of green space. Only a portion of the 50 ha will be used for the
Raditon solar facility (estimated to be less than 30 ha) as the industrial site hope to attract
other enterprises. The Bola de Oro site and the Raditon site lie approximately 5.5km and
10 km, respectively, from the City of Paysandu, a fairly large city with over 75,000
inhabitants. Both sites have been planned to utilize previously impacted areas; Bolo de
Oro has been pastureland and soy fields, while Raditon was formerly a brick factory.

The Giacote project sites, themselves, are grassland areas but can be described as
modified habitat, previously impacted by human activities, currently cattle grazing land
and formerly soy production in the case of the Young property and sheep grazing land in
the case of the Arapey property. There are a large number of mature exotic eucalyptus
trees growing around the project area and surrounding communities; however this is an
exotic and invasive species in Uruguay. No protected areas or priority zones for
conservation were identified in the environmental assessments for the either facility. The
Casa Blanca sites also consist of previously disturbed area, ranching, agriculture and
brick production. No protected areas or priority zones for conservation were identified in
the environmental assessments for these facilities; however, both sites lie near the Rio
Uruguay and the Raditon site contains the Arroyo Juan Santos. A water treatment facility
will be constructed at the Raditon site serving any businesses which may choose to
operate within the industrial facility. Water from the treatment plant will be released into
the Arroyo Juan Santos which flows into the Rio Uruguay.

Data from baseline flora surveys provided in the Environmental Assessment did not
identify any sensitive plant species within any of the project areas. The site visit during
the due diligence mission verified the low probability of the occurrence of any sensitive
species as the project areas has been largely impacted by pervious activities including
agriculture, cattle and sheep grazing and brick production. Several of the sites,
particularly Raditon lack vegetation due to pervious land use. As such, care should be
taken at each site to control erosion to protect downstream environments including rivers
and arroyos.

12
2.14

2.15

The baseline fauna surveys in the environmental assessments did not identify any IUCN
sensitive or protected animal species within the project areas; however, a large number of
bird species are likely to frequent the pond area on the Young site, the arroyo traversing
the Raditon site and the riverine environments near the other project areas. The Young
site lies approximately 20 km from the Pastizales de Young (UY010) Important Bird
Area (IBA) and 25 km from another IBA, Guichon (UY009). The closest protected areas
under Uruguay’s Sistema Nacional de Areas Protegidas (SNAP) are the Esteros de
Farrapos, 50 km away and Montes del Queguay (proposed for protection under SNAP),
45 km away. Similarly, the Arapey site does not contain any protected areas either on the
project site or in the surrounding area.

Desktop studies of the surrounding areas and archaeological surveys of the project area
were conducted and the results presented in the environmental assessments. While the
surrounding areas, rivers in particular, have played a significant role in the area’s history,
no sites of cultural importance were identified within any of the project areas. The
environmental assessments state that no impact to cultural resources will occur as a result
of the projects; however, a Chance Find Procedure must be implemented during the
construction process as a standard protection measure.

Social Setting

2.16

217

2.18

The Young site lies approximately 20 km northeast of the City of Young and 60 km
southeast of the City of Paysandu in the Department of Rio Negro. The City of Young
has an approximate population of 18,000 inhabitants. The Arapey project site is located
in the Department of Salto approximately 15 kilometers from the City of Termas de
Arapey and approximately 65 km from the department capital, Salto. The City of Termas
de Arapey is a small resort town with only a few hundred inhabitants and features some
of the country’s most famous hot springs. Salto is a much larger city with over 100,000
inhabitants.

The Bola de Oro and Raditon facilities each lie within 10 km of Paysandu, a city of over
75,000 inhabitants. A significant number of workers are expected to come from the
Paysandu area. The City of Paysandu has a small, but recently expanded, port on the
river capable of the offloading and temporary storage of solar PV panels, thus avoiding
600 km of ground transport from Montevideo to the project sites. It is anticipated that the
Paysandu Port will be used to import the PV panels for each of the projects.

The project has already signed a land lease agreement with the land owners of Young and
Arapey based on the total number of hectares to be used. The payments offered are
rather generous, representing more income per hectare than currently earned through
existing land use practices, and the land owners are satisfied with the offer. The lands

13
2.19

2.20

2.21

2.22

associated with the Bola de Oro and Raditon sites have been purchased outright by the
developer.

Public consultation in the local communities was not required by DINAMA. ESG
expressed the requirement to conduct consultation meetings to the client an
consultations were conducted in the communities in August 2014. Prior to the meeting
the Project placed announcements in the local newspapers inviting interested parties to
attend the consultation meetings. The Project has also been working closely with local
governments (Intendecias) to build community support and identify projects and
initiatives to support which will benefit local community members and groups. The
projects have also benefited from much media attention including multiple newspaper
articles describing the projects, in general, and their progression, including potential
benefits to the community. Due to these initiatives the Project has earned the approval of
the communities. No opposition was expressed during the public consultations and most
comments and questions revolved around potential employment opportunities for loca!
community members.

The primary economic activities in the region include agriculture (predominantly soy
production) and cattle ranching; however, the Raditon site previously housed a brick
production facility. While these are dominant economic activities, other economic
activities exist in the region and include the cultivation of forest plantations including
pine and eucalyptus for fuel and construction materials. The Termas de Arapey,
approximately 28 km from the Arapey project site, also provide economic stimulus to the
area from tourism.

Access to services in the project areas is generally good with the vast majority of homes
containing sewer, water and electricity. The areas have a well-developed educational
system with several schools for basic and mid-level education. The larger cities of Salto
and Paysandu have technical schools and universities for more advanced studies.
Residents also have access to health care facilities and other amenities in the nearby cities
of Paysandu, Salto and Young. A bus system is also available to transit from the smaller
villages, such as Casablanca to the larger cities.

The rate of unemployment in the rural areas is extremely low primarily due to the vast
number of farms and ranches, as well as the overall low population density of the areas
outside major cities. Despite the low unemployment rate, the project will likely supply
most its labor needs from the large cities of Paysandu, located within 10 km of two
project sites, Young, located within 20 km of the Young project site, and Salto,
approximately 65 km from Arapey. In order to maintain the workforce required, workers
will also be expected to be hired from other nearby smaller villages, particularly in the
case of Arapey.

14
2.23

2.24

2.25

3.1

Project Schedule and Workforce

Based on information provided during the due diligence mission, construction on the
Bola de Oro projects started in September 2014 with initial site preparation and office
construction. The remaining projects are scheduled to begin construction in early 2015,
with an anticipated maximum 12-month construction period. Operations are scheduled to
commence in early 2016 but possibly in late 2015. The Project is expected to have up to
300 workers during the construction period, spread across the various sites. It is currently
anticipated that up to 16 employees will be required at the various facilities during
operations. These individuals will be present primarily to monitor real-time plant energy
generation and fulfill any maintenance operations required on equipment.

Alternatives Analysis

Neither of the environmental assessments submitted for the projects included a full
analysis of alternatives as part of the study; however, each document contained a short
section describing the assessment of various alternatives. Before submitting the
environmental documentation to DINAMA, several alternative site locations were
identified and a selection process ensued to identify the optimal location or preferred
alternative. The criteria employed by the Project for the definition of the sites was to first
locate the geographical area of the country which presented optimal conditions for the
generation of solar energy (high solar radiation). The company identified several possible
sites within Uruguay, primarily in the same vicinity. The selected potential sites were
then evaluated against factors such as environmental quality of the land, ownership of the
land, zoning and current land use, proximity to existing infrastructure (substations and
transmission lines), accessibility, and distance from human settlements. Options were
also assessed for the transmission line including different routes, medium tension versus
high tension lines, and buried or aerial lines.

The sites selected appear to be ideal as they are: i) privately-owned land with no people
living on the land or otherwise utilizing the land; ii) there are existing substations and
transmission lines nearby; iii) existing roads allow easy access without disrupting the
lives of the community due to major civil works involving the construction of new roads
and improvements to existing roads; iv) the closest settlements are a reasonable distance
away allowing access to services but minimizing social impact and; v) the properties do
not lie within any sensitive or designated area and does not contain any protected species.

III. COMPLIANCE STATUS AND PROJECT STANDARDS
Appraisal Process and Local Requirements

Environmental Assessments (EAs) were prepared for all facilities. The Project submitted
environmental assessments for Young and Arapey individually, while the Casa Blanca

15
3.2

3.3

34

Projects were submitted as two separate Industrial sites — the Bola de Oro site, which
includes Dicano, Fenima, and Petilcoran, as well as five other small PV projects not
proposed for IDB financing, and the Raditon site which includes a water treatment plant
and additional areas for other yet-to-be defined enterprises, also not proposed for Bank
financing. Each EA was presented to DINAMA and each was approved. The casa
Blanca projects (Young and Arapey) were approved by DINAMA in February 2014. The
Bola de Oro projects were approved by DINAMA in April 2014. The industrial area
encompassing the Raditon project was approved by DINAMA in December 2011. The
projects were categorized by DINAMA as Category A (Category C by Bank standards).
The bank has classified the group of projects, as one complete project, as a Category B
project.

In conjunction with the EAs, the projects were also subject to conducting archaeological
surveys within the project areas, including the direct impact area and indirect impact area.
The archaeological surveys did not reveal any items of significance. The project will be
required to implement a Chance Find Procedure to ensure no sites will be disturbed
during construction.

As mentioned above, a land lease agreement has been signed with the property owners
for the Young and Arapey solar facilities and the environmental license has been granted
by DINAMA. The land needed for the Bola de Oro and Raditon properties has already
been purchased by the project. The transmission lines have also been granted the
required approvals and the transmission line rights of way will be secured by UTE;
however, the process is ongoing. The status of these activities will be tracked with the
Borrower and UTE throughout project implementation. Due to the short extensions of
transmission lines planned, complications in the process are not expected; however, this
process is controlled by UTE and delays have occurred on previous similar projects. The
Bank and the Borrower have little influence in the process; however, UTE usually
provides status updates regarding the progress.

IDB Safeguard Policies

The Project triggers the following directives of IDB’s OP-703 Environmental and
Safeguards Policy: B.1 Bank Policies; B.2, Country Laws and Regulations; B.3,
Screening and Classification; B.5, Environmental Assessment; B.6, Consultation; B.7,
Supervision and Compliance; B.9, Natural Habitats and Cultural Sites; B.10, Hazardous
Materials; B.11, Pollution Prevention; B.12, Projects Under Construction (possibly as this
project may start construction before the Project is presented to the IDB Board); and
B.15, Co-Financing Operations. The OP-102, Disclosure of Information Policy also
applies for this Project. Based on available documentation and observations during the
due diligence mission, the OP-710 on involuntary resettlement will not be triggered for
this Project as no physical resettlement will occur. The Disasters Risks Management

16
Policy (OP-704) is not triggered; however, the project locations occur near rivers which
have experienced recent flood events even though the actual project locations were not
affected by the flooding. The potential risk of flooding has been assessed by the Project
and has been deemed low risk.

Table 1, below, illustrates the Project’s capacity to comply with IDB’s various policies

and directives.

Table 1: Compliance with IDB Policies and Directives

Policy / Directive

Applicable Aspect

Compliance Rationale

OP-703
Environmental
and Safeguards

Compliance

B.1 Bank Policies

Compliance with
applicable IDB
policies

The project is currently in full compliance
with all IDB policies and directives. The
implementation of the various ESMPs
(PGASs) will ensure the projects remain in
compliance once construction commences.

B.2 Country laws

Compliance with
country laws and

The project is in full compliance with all
Uruguayan laws and regulations. Land

regulations lease agreements and other permits are
complete for the solar facilities. Land lease
agreements and permits are still pending for
the transmission line (UTE’s responsibility)
and will be monitored by the Bank
B.3 Screening and Application of The Project has been screened using the
Classification appropriate Bank’s toolkit and has been classified as a
classification Category B operation.
B4 Other Risk N/A N/A
Factors
B.SEA Application of In accordance with both Uruguayan
Requirements adequate regulations and Bank policies for Category

assessment process

B projects, an Environmental Assessments
was prepared for each project. The EAs
were reviewed by ESG.

17

Policy / Directive

Applicable Aspect

Compliance Rationale

B.6 Consultations

appropriate public

Project has
undergone

consultation

Cc

Public consultations were conducted in the
local communities in August 2014.
Numerous meetings have also been held
between the Intendencias of the respective

continue with the community throughout

regions and the project developer.
‘onsultations and open dialogue will

construction and operations.

B.7 Supervision and
Compliance

Internal supervision
and reporting and
Bank supervision

con:

Annual reports must be submitted to the

construction. The Project will submit semi-

Additionally, Government entities, as well
as the IDB Environmental Safeguards Unit,
may conduct their own supervision of the
project. The Bank will conduct annual

Government (DINAMA) during
annual compliance reports during

struction and annual compliance reports
during operations to the Bank.

supervision visits.

The Project does not impact neighboring

Habitats and
Cultural Sites

B.8 Transboundary N/A
Impacts countries.
B.9 Natural Conversion of The project sites, in the northeastern areas

natural habitat

grazing land; however, are considered either
natural habitat for the pasture lands or an
area of high soil conservation value in the
agricultural areas. These habitat types are

species of flora or fauna were documented

of Uruguay, consist of agricultural and

abundant in the area and the sites do not
contain any protected areas. No sensitive

in the environmental assessments. The
Project does not present a significant
conversion of natural habitat.

B.10 Hazardous
Materials

Waste management

The Project does not envision the storage of

hazardous materials within the work site

during construction activities. Nevertheless,

18
Policy / Directive

Applicable Aspect

Compliance Rationale

each project’s Plan de Gestién Ambiental
(PGA) provides a strict waste management
program, including waste segregation. Due
to the nature of the operation, no hazardous
materials need to be stored on-site during
construction (fuel, oil, and lubricants for
vehicles will be supplied by a contractor and
vehicle maintenance will occur at nearby
garages). It is currently envisioned that no
hazardous materials will be stored at the
facility during operations. A licensed
contractor will be contracted to handle the
waste management, both general waste and
hazardous wastes.

B.11 Pollution
Prevention

Pollution control
and CO; emissions

The project’s PGA provides a strict waste
management program including a robust
recycling program involving local waste
contractors. A certified contractor will be
hired to remove wastes from the project site
on a regular basis. The project will reduce
the country’s CO, emissions by
approximately 73,900 tons CO>/year
(estimated) by providing a source of green
energy.

B.12 Projects Under

Some of the project

Construction works have commenced at the

Construction is in construction Bola de Oro site (in September 2014) and
the Raditon site (December 2014) including
initial grading of the land and placement of
refabricated office buildings. Construction

works have not started at any of the other
facilities.
B.13 Non- N/A N/A
Investment and
Flexible Lending
Instruments

19

Policy / Directive

Applicable Aspect

Compliance Rationale

B.14 Multiple
Phase Loans

N/A

N/A

B.15 Co-Financing
Operations

Potential presence
of other lenders

Other potential lenders, including the
Canadian Climate Fund and a commercial
bank, may support the Project. The
Project’s ESMP will comply with other
lender’s policies and assist the Project to
maintain a high level of compliance.

B.16 In-Country N/A N/A
Systems
B.17 Procurement N/A N/A
OP-710 N/A No physical displacement will occur as a
Involuntary result of the project
Resettlement
OP-765 N/A No indigenous communities or peoples will
Indigenous be negatively affected by the Project.
Peoples
OP-704 Disaster N/A The project is located near rivers and water

Risk Management
Policy

bodies which have the potential to flood
during extreme storm events or prolonged
rains. While flooding is not anticipated at
any of the project sites, the Project has
designed a steel support system in order to
withstand potential flooding events and
maintain operational capacity.

OP-270 Gender
Equality

Avoiding gender
discrimination
within the Project
or as a result of the
Project. Providing
opportunities for
women.

Women will be incorporated into the labor
force when feasible; no gender
discrimination will occur due the project.
The Project is currently attempting to
identify social programs to benefit women
in the local communities though
consultation with the Intendencias in the
local communities.

20

3.6

3.7

3.8

Policy / Directive | Applicable Aspect Compliance Rationale

OP-102 Access to
Information Policy

Project information
disclosure

IDB has made all relevant project
documentation available on their website.
The Project has adequately disseminated

information in the local community in
newspaper announcements. Public
consultation meetings have occurred for the
solar facilities and associated transmission
lines.

Project Requirements and Standards

The EAs associated with the various projects do not contain project-specific
Environmental and Social Management Plans (ESMP) or Plan de Gestién Ambiental y
Social (PGASs); however, the Project has developed separate PGASs. PGASs have been
developed for the Giacote projects, the Bola de Oro site and the Raditon site,
incorporating the entire Industrial site. These are critical documents establishing plans of
action and methodologies during construction to reduce and minimize potential
environmental and social impacts. Each PGAS outlines the Project’s environmental and
social responsibilities including waste management, erosion control, traffic management,
health, safety and labor, site restoration plan, monitoring and auditing. The PGASs also
address specific project location related issues such as minimizing impacts to the property
owner such as traffic, noise and dust. The PGASs are very similar; however, the Raditon
site has its own specific PGAS developed for the entire Industrial Site. The site will be
managed by the Intendencia Municipal de Paysandu for at least the first few years of
operation.

The Project aims to support projects and programs directed at improving the lives of
women and children in the area. Currently, the project envisions establishing an
education program for school children and adults to visits the facilities, once in operation,
to learn about the project and the solar energy industry in general. As this is the first

large-scale solar energy project in the area, an education program which includes a field

trip will be a unique experience for schoo!
meetings with the local officials (Intenden

children. Public consultation meetings and
cia) will also help to identify other potential

projects or programs which may benefit the local communities. Additionally, the project

is working with a local tech school to hel,
solar energy.

develop curriculum to teach students about

A Grievance Mechanism has been estab!

ished to track and mange (respond to) any

concerns or complaints levied by the community. The Grievance Mechanism was

21
3.9

4.1

42

43

44

introduced to the communities at the public consultations in August 2014. A detailed
register will be maintained to manage any complaints presented and track responses and
resolutions. This system will be maintained throughout the Project lifecycle.

Currently the Project complies with the Bank’s safeguard policies as verified during the
due diligence mission and documentation review. Supervision missions conducted
during the construction and operations phases will ensure continued compliance with
Bank policies.

IV. KEY ENVIRONMENTAL AND SOCIAL IMPACTS AND RISKS
Summary of Key Impacts and Risks

The due diligence mission conducted in September 2014 identified the main impacts and
risks as: land use change (conversion of crop lands or native grasslands), air emissions
related to dust and particulate matter, waste management, and traffic issues due to a large
increase in vehicular traffic during construction. The developer has prepared project-
specific PGASs to adequately address these issues throughout the construction phase.

Environmental Impacts and Risks

The primary impacts of concern identified in the environmental documentation were the
conversion of crop lands, visual impacts associated with the change in land use, dust
emissions during construction activities, and water use, primarily during operations.
While the some of the project area is considered to be natural habitat (due to the rich
soils), the sites exhibit evidence of several decades of human impacts and consist entirely
of agricultural fields, cattle pastures, a brick factory and outcrops of non-native pine and
eucalyptus trees. The entire surrounding community consists of similar impacted habitat
primarily consisting of agricultural fields, primarily for soy production, ranching
properties and some tree plantations. The conversion of agricultural fields, cattle pastures
and rows of exotic trees would not constitute a significant degradation of natural habitat.

In order to reduce the impact to water resources the Project will limit the number of
cleaning events for the solar arrays and will use modern technologies to clean the panels.
Water efficient high-pressure washers and scrubbers will be utilized during the cleaning
process to reduce the amount of water consumed. Total water consumption during
operations is anticipated to be approximately 126,720 liters/year for all of the facilities
combined, based on two cleanings per year at each facility.

The project areas do not lie within any known hazard area including volcanic zone,
earthquake zone or landslide area; however, the projects are situated within low-lying
areas within a few kilometers of major rivers which have experienced recent flooding

22
45

46

47

48

events that ultimately did not affect the project site, despite recent drought conditions in
the country. This could pose an elevated risk due to possible climate change events,
particularly increased rainfall and stronger, more frequent storm events leading to more
flooding events. The potential risk of flooding has been assessed by the Project and has
been deemed low risk. The project itself will not exacerbate any potential flooding
events. A natural hazard risk assessment should be conducted for the Project.

Social Impacts and Risks

The due diligence mission to the Casa Blanca and Giacote sites did not identify any
significant social impacts to the nearby populations. This is mainly the result of factors
such as (i) the low-impact nature of the technology associated with solar plants (ii) the
fact that the sites are not adjacent to major human settlements, and (iii) the project sites
are owned by one owner and little economic activity occurs on the land making
compensation to the owner an easy process, in the case of the Giacote projects, or the
land has already been purchased by the Project, in the case of the Casa Blanca Projects.
The Giacote owners have already signed land lease agreement with the Borrower for the
duration of the project life-cycle and as mentioned above, the Casa Blanca sites are
already owned by the Project.

Land acquisition for the transmission lines associated with energy projects is
important issue in Uruguay. UTE, the national energy regulator, controls all transmission
lines in Uruguay and maintains a separate process for the licensing, permitting,
consultation, and land use agreements. All the solar facilities and their associated
transmission lines have already completed these processes; however, UTE has not yet
acquired the actas (land lease agreements) along the transmission lines. This process will
be monitored by the Bank and UTE will provide the signed actas to the Bank once
completed.

an

Cumulative Impacts

A cumulative impacts analysis was not conducted as part of the EAs for the project, as
the projects are in different departments and they all lie in a fairly remote areas
surrounded by agricultural and cattle ranching lands. The vast majority of these lands
consist of large parcels of privately owned lands. There are also several IBAs in
surrounding areas in which projects requiring construction or land disturbance will be
limited. Should developmental growth continue in the area, cumulative impact
assessments should be evaluated in the future.

The Projects will be constructed in rural environments, somewhat isolated from any large
settlements or other infrastructure aside from the business which will eventually occupy
the industrial areas. Aside from the permitted industrial areas, no other projects are

23
49

4.10

4.11

4.12

currently known to be coming to the surrounding areas in the immediate future; however,
other solar projects are proposed in neighboring departments in northern Uruguay.

The success of the Project could attract more growth in the area particularly in the solar
energy sector, particularly as this is one of the first large-scale solar facility in Uruguay
(the Bank knows of one other facility, La Jacinta, which was supported by the Bank).
This potential growth would possibly result in net positive social impacts on the
surrounding communities by providing employment to local workers and contracting
local services as well as providing beneficial social programs to local schools and
community based programs and other social programs such as donation of recyclable
goods to the community.

Positive Impacts

The Project will likely result in net positive benefits for the nearby communities as well
as the country, in general. The Project, during construction phase, will provide direct
employment to approximately 300 workers and another 16 permanent staff during
operations. A preference for workers from local communities will be provided and, due
to the proximity of Young, Paysandu and Salto, it is anticipated that local labor will be
sufficient to fulfill the Project’s labor requirements. Various other enterprises located in
area will benefit from contracts issued to complete the construction activities.

The Project will be tied into the Uruguayan national grid, providing green energy for the
country. The energy generated at the facilities is expected to reduce the country’s carbon
emissions by over 73,900 tons CO;/year, based on an emission factor of 0.59.

The Project is currently working with the communities and local officials (intendencias)
to identify potential social programs which the Project can support. Preference will be
given to social programs which benefit women and children. School field trips, as well
as site visitations for other visitors, are envisioned for the future when the plants are in
full operation to teach school children and the community about solar energy. The Project
has also expressed a desire to help develop curriculum on renewable energy which can be
taught at a local tech school.

Vv. MANAGEMENT AND MONITORING OF ENVIRONMENTAL, SOCIAL, HEALTH

5.1

AND SAFETY AND LABOR IMPACTS AND RISKS
Description of Management Systems and Plans

The Casa Blanca/Giacote solar power project has developed two project specific Plan de
Gestién Ambiental (PGA) according to the requirements established by the Uruguayan
legislation and in line with the Bank’s policies. The PGAs are practically identical but

24
5.2

iii.

were developed individually in compliance with Uruguayan regulations. One PGA will
serve for the Indistrial Sites, including the solar facilities and other business which will
operate within the site in the future. The other PGA will cover the individual solar
facilities. The PGAs have been submitted to DINAMA; under Uruguayan legislation
DINAMA does not need to approve the PGA but is entitled to send comments and
require modifications to the PGA. The PGAs include regular monitoring of the facilities
and annual reports will be prepared and submitted to DINAMA during construction
concerning noise, air emissions, waste management, health, safety and labor
performance, as well as other issues. Detailed logs will be maintained to document
worker trainings, worker health certificates, work site incidents and accidents, waste
registers, and vehicle maintenance. A semi-annual report will be provided to the Bank
during construction and annual reports will be provided during operations.

Much of the early preparation work for the Project, including environmental and social
impact analysis, permitting, and land lease agreements, is complete. Additional social
activities have also been implemented by the Project to develop and maintain a good
relationship with the local communities throughout the project life cycle including:

Public Consultations. The Project has organized and conducted public consultation
meetings with community members, including women’s groups, NGOs, and local
authorities, including intendencias. The consultations provided an opportunity for
interested people to learn about the project and have their doubts and concerns
addressed by company representatives. A register has been maintained documenting
the names of those in attendance and any concerns raised by the community. The
Project should plan to continue meeting with the public throughout the construction
process.

Grievance Mechanism. The Project has implemented a Grievance Mechanism to
allow stakeholders an opportunity to voice their opinions, concerns, complaints, or
comments outside of the public consultation meetings. These comments will be
recorded in a database, as well as the Project’s responses to these comments in order
to monitor the resolution of any grievances. Issues will be tracked to determine how
the Projects respond to complaints and how project teams work with the complainants
to resolve outstanding issues. The Grievance Mechanism will be maintained
throughout the life of the Project.

Community Relations Plan. A detailed Community Relations / Engagement Plan has
been developed. The goal of this Plan is to establish community participation
mechanisms and build positive relationships with interested groups to avoid or
minimize potential social conflict situations during project execution as well as to
develop community based social programs that best fit the needs of the community.
This plan provides both a general framework and specific procedural guidance for a
continuous dialogue between the local population and representatives of the
company.

25
53

54

5.5

VI.

Potential Social Programs. The consultations with local authorities and community
groups should help identify potential social programs to support in the areas
surrounding the project sites. Programs to benefit school children and environmental
programs focusing on solar energy have been identified as potential opportunities.
Continued communication with local community groups will assist to identify more
community based projects which will specifically benefit women, children and the
poor.

Monitoring and Supervision

This project includes different levels of supervision. The most relevant ones include (i)
Internal project supervision, defined within the ESMPs and as required to the
Government of Uruguay; (ii) Bank supervision, carried out regularly by the project team
with the support of specialized consultants as needed; and (iii) inspections from
DINAMA, an entity of the Uruguayan Government responsible for enforcement of
compliance with environmental laws and regulations. The Bank will conduct an annual
supervision mission during the construction phase and will require semi-annual
compliance reports from the Project during construction. Annual reports will be required
during operations. DINAMA will require annual reporting during construction and may
conduct site compliance visits.

Indicators

In the case of environmental indicators, the project will be assessed in terms of
compliance with the IDB Safeguard Policies and compliance with local regulations. The
annual report provided by the Borrower will detail vital information including calculated
reduction of CO2 emissions and GWh generated. Based on current energy production in
Uruguay, the Casa Blanca/Giacote Project is expected to create a reduction of over
73,900 ton CO,/year; as reflected in the development goal of a reduction of 73,900 ton
CO,/year. Carbon reductions will be directly related to the amount of energy generated,

of which, a goal of 125.3 GWh has been established.

In the case of the social support programs, potential projects or programs must be further
developed through continued consultation with local authorities and community groups;
however significant dialogue has occurred with the intendencias and some ideas have
been developed. Following project approval, a chronogram of activities will be
developed which will include a list of components, specific activities for each
component, and expected results. Results of the social programs will be reported in the
semi-annual environmental and social monitoring reports.

REQUIREMENTS TO BE INCLUDED IN THE LEGAL AGREEMENTS

26
6.1

Throughout the Life of the Loan

6.2

Based on the ESDD conclusions, the conditions described below are required to be
fulfilled for the Project prior to loan approval/financial close and throughout the life of
the loan, in form and substance satisfactory to IDB:

The IDB will require within its Loan Agreement that the Project and each Project party
(Sponsor/Borrower/Company) and other Project/Environmental parties, including
construction companies and operators, and any contractors and sub-contractors will, at all
times during the life of the Loan Agreement, comply with the following requirements:

All applicable environmental, social, health and safety, and labor regulatory requirements of
Uruguay.
Al

requirements associated with any environmental, social, health and safety, and labor
related permits, authorizations, or licenses that apply to the Project, the Borrower or any
ty responsible for executing the Project or its mitigation measures.

Lo}
eS

. All environmental, social, health and safety, and labor requirements of the Project contracts

and any subsequent modifications.

. All aspects and components of all of the Project’s environmental, health and safety, social

and labor documents.

. All relevant IDB policies such as the Environment and Safeguards Compliance Policy (OP-

703), the Disaster Risk Management Policy (OP-704) and the Disclosure of Information
Policy (OP-102), the Involuntary Resettlement Policy (OP-710), the Operational Policy on
Indigenous Peoples (OP-765) and the Gender and Equity in Development Policy (OP-270)
and their respective guidelines.

Comply with all the requirements indicated in the Environmental and Social Action Plan
(ESAP) or Corrective Action Plan (CAP) should one be required following supervision
visits.

Prior to First Disbursement

63

64

The Project will implement the project specific ESMP (Plan de Manejo Ambiental or
Plan de Gestién Ambiental) to assess and mitigate the negative impacts associated with
the Project. The ESMP includes a defined monitoring and supervision regime. All
project contractors will also be required to comply with the actions described in the
ESMP.

The Project will appoint an Environmental and Social Specialist for the duration of the
construction period to prevent and manage potential impacts and supervise and monitor

27
6.5

6.6

6.7

Prior to Each Disbursement

68

mitigation measures. The EPC contractor shall present to the Bank an organizational
chart illustrating roles and responsibilities throughout the project cycle.

The Project will continue to conduct community engagement activities with local
authorities (La Intendencia) and community groups to identify and implement potential
social programs. The Project will look specifically to support social programs directed at
benefitting women, children, and indigenous groups.

The Project shall demonstrate to the Bank that all pending land purchase and land lease
agreements have been finalized and commitments honored.

Copies of relevant permits, contracts, and agreements shall be submitted to the Bank.

The Sponsor/Borrower/Company shall certify compliance with all environmental, social,
health and safety, and labor requirements in the loan agreement, including any Corrective
Action Plans if applicable.

Prior to Operations

6.9

6.10

The Project will develop and implement a project specific ESMP for Operations to assess
and mitigate the negative impacts associated with the Project during the operations phase.
The ESMP will include a defined monitoring and supervision regime for Operations
phase. All project contractors will also be required to comply with the actions described
in the ESMP.

The IDB, or an E&S consultant appointed by the IDB, shall certify compliance with all
E&S requirements of the loan agreement including any Corrective Action Plans, if
applicable.

28
PHOTO LOG - Casa Blanca/Giacote Solar PV Plants

Figure 1: View of Raditon Site and initial construction activity

a

Figure 2: View of Bola de Oro complex

29
Figure 3: View of Young site

30
